Citation Nr: 1110354	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  08-09 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for hyperactive airway disease from August 6, 2007 to September 4, 2007.

2. Entitlement to a disability rating in excess of 30 percent for hyperactive airway disease from September 5, 2007 to December 6, 2010.

3. Entitlement to a disability rating in excess of 60 percent for hyperactive airway disease from December 7, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1986 to February 1992. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2007 by the Department of Veterans Affairs Regional Office (RO) in Columbia, South Carolina, which denied entitlement to a disability rating in excess of 10 percent for hyperactive airway disease. The Appeals Management Center, in a December 2010 rating decision, determined that the Veteran was entitled to a disability rating of 30 percent, effective September 5, 2007, and a disability rating of 60 percent, effective December 7, 2010, for hyperactive airway disease, previously rated as 10-percent disabling. 

Effective December 7, 2010, the Veteran is in receipt of a total disability evaluation based on individual unemployability.  

The Board notes that the Veteran's claim for increase was received by the RO on August 6, 2007, not September 5, 2007. See 38 U.S.C.A. § 5110 (West 2002).
 
As the grants during the pendency of this appeal do not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board. See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1. The Veteran filed a claim for increased disability evaluation  on August 6, 2007.



2. From April 6, 2007, the medical evidence of record indicates intermittent treatment with courses of systemic high-dose corticosteroids, treatment with systemic low-dose corticosteroids every other day, and daily treatment with systemic low-dose steroids. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to a disability rating of 60 percent, but no more, for hyperactive airway disease, from April 6, 2007 to December 6, 2010, are met. 38 U.S.C.A. § 1155, 5110 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.97, Diagnostic Codes 6602, 6604 (2010). 

2. The criteria for entitlement to a disability rating in excess of 60 percent, for hyperactive airway disease, from December 7, 2010 onward, are not met. 38 U.S.C.A. § 1155, 5110 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.97, Diagnostic Codes 6602, 6604 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration. Its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2010) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (holding that the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction, and that the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) requires VA to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010). It also requires VA to assist the Veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran. The Veteran filed a claim for increase in August 2007. VA sent the Veteran a VCAA notice letter in September 2007, which included information as to how the Veteran could substantiate his claim, what evidence VA was responsible for gathering, what the evidence must show, and how VA determines a disability rating and effective date. In July 2008, VA sent the Veteran additional notice regarding how it configures a disability rating and effective date for a claim.

VA has also complied with its duty to assist the Veteran in gathering evidence to substantiate his claim. All authorized and available private treatment records have been associated with the claims file. The Veteran was most recently afforded a VA examination in December 2010, and the examination report is adequate for rating purposes because it includes medical information regarding the rating criteria for asthma. 

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002). 

Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).

Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted. See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). In this case, a staged rating is already in place and continues to be appropriate to account for a progressive worsening of the Veteran's symptoms.

The Veteran's disability is currently rated under 38 C.F.R. § 4.97, Diagnostic Code 6602 for asthma. Diagnostic Code 6602 specifies that:  

A 10-percent disability rating is assigned for a Forced Expiratory Volume in 1 Second (FEV-1) of 71 to 80-percent predicted, or; FEV-1/Forced Vital Capacity (FVC) of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy. 

A 30-percent disability rating is assigned for an FEV-1 of 56 to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication. 

A 60-percent disability rating is assigned for an FEV-1 of 40 to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids. 

A 100-percent disability rating is assigned for an FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic  (oral or parenteral) high dose corticosteroids or immuno-suppressive medications. 

The record also reflects that the Veteran is diagnosed with chronic obstructive pulmonary disease (COPD), which is governed by Diagnostic Code 6604. Diagnostic Code 6604 provides that:

A 10-percent disability rating is assigned for COPD with FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71- to 80-percent, or; Diffusing Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66- to 80-percent predicted. 

A 30-percent disability rating is assigned for COPD with FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) of 56- to 65- percent predicted.

A 60-percent disability rating is assigned for COPD with FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55- percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg in (with cardiorespiratory limit).

A 100-percent disability rating is assigned for COPD with FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg in oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by echo or cardiac catheterization). Or; episode(s) of acute respiratory failure, or; requires outpatient therapy oxygen.

When rating under Diagnostic Codes 6602 and 6604, pulmonary function tests (PFTs) are required except: (i) when the results of a maximum exercise capacity test are of record and are 15 ml/kg/min or less; if a maximum exercise capacity test is not of record, evaluation is based on alternative criteria; (ii) when pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed; (iii) when there have been one or more episodes of acute respiratory failure; or (iv) when outpatient therapy oxygen is required. 38 C.F.R. § 4.96(d)(1) (2010).

If the DLCO (SB) test is not of record, evaluation is based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case. 38 C.F.R. § 4.96(d)(2) (2010).

When the PFTs are not consistent with clinical findings, evaluation is based on the PFTs unless the examiner states why they are not a valid indication of respiratory functional impairment in a given case. 38 C.F.R. § 4.96(d)(3) (2010).

Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator tests should not be done and states why. 38 C.F.R. § 4.96(d)(4) (2010).

When evaluating based on PFTs, post-bronchodilator results are used in applying evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case the pre-bronchodilator values are used for rating purposes. 38 C.F.R. § 4.96(d)(5) (2010).

When there is a disparity between the results of different PFT FEV-1 and FVC results, so that the level of evaluation would be different depending on which test result is used, the test result that the examiner states most accurately reflects the level of disability is used. 38 C.F.R. § 4.96(d)(6) (2010).

Based on evaluation of the evidence under the applicable laws, the Board assigns a 60-percent disability rating from April 6, 2007 onward. See 38 C.F.R. § 4.97, Diagnostic Code 6602. 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  

The Board finds no reason to doubt the Veteran's competency to report facts ascertainable by a layperson or his credibility to assert his symptoms. The Board also finds no reason to doubt the competency or credibility of the medical evidence of record. As such, the Board considers all evidence of equal weight.

Accounting for some daily variance in condition and weighing any doubt in the Veteran's favor, the Board assigns a 60-percent disability rating, under Diagnostic Code 6602, from April 6, 2007 onward, because the medical evidence indicates varying levels of treatment with corticosteroids, but not daily treatment with high doses of corticosteroids, from that date. While the Veteran is diagnosed with both asthma and COPD, the medical evidence indicates that Diagnostic Code 6602 is most appropriate. See 38 C.F.R. § 4.97. 

On August 6, 2007, the Veteran applied for an increase. See 38 U.S.C.A. § 5110 (stating that the effective date of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date). However, the first medical evidence indicating a worsened condition is a VA medical center treatment record from April 6, 2007, stating that the Veteran was started on a prednisone burst treatment, in which high doses of corticosteroids were prescribed for a short period of time and then tapered. See id. A second round of treatment with 21 10-milligram tablets of prednisone was prescribed in July 2007, when an asthma exacerbation was noted. A later July 2007 record indicates that 5-milligram tablets of prednisone were prescribed daily. An even later July 2007 record indicates that 10-milligram tablets of prednisone were prescribed daily. This record also lists prescribed medications and indicates the July 2007 treatment was part of a second prednisone burst. Inhalational treatment is continuously noted in VA medical center records from at least July 2007 onward. 

A September 2007 VA compensation and pension examination indicated a history of inhalational treatment for diagnosed asthma. An October 2007 VA pulmonary function test indicates an FEV-1 of 94.1-percent predicted and an FEV-1/FVC of 78 percent. A DLCO (SB) test was recorded at 91.7-percent predicted. A September 2007 VA compensation and pension examination report indicates that the Veteran was using multiple medications to control his asthma symptoms at the time of the test. October 2007 VA medical center records indicate that the Veteran was to "reduce prednisone to 10/5 alternating days" and that prednisone was to be finished at the end of October. 

An August 2007 private pulmonary function test indicates that FEV-1 was at 101-percent predicted, and FEV-1/FVC was at 78 percent. DLCO (SB) was not recorded. 

A November 2007 VA pulmonary consult indicated continued inhalational treatment and abnormal blood test results. A November 2007 private pulmonary function test indicates FEV-1 at 91-percent predicted and FEV-1/FVC recorded at 76 and 78 percent. 

A December 2007 VA medical center record indicates an exacerbation of symptoms. Notes were made that the Veteran had "been out of prednisone since December" and that he had been off prednisone for six weeks. A prednisone taper was prescribed. December 2007 private records from a Punxsutawney Area Hospital indicate emergency treatment for an asthma attack with chronic obstructive pulmonary disease (COPD) diagnosed. 

A January 2008 VA medical center pulmonary function test indicated an FEV-1 of 94.1-percent predicted and an FEV-1/FVC of 78 percent. DLCO (SB) was recorded at 91.7-percent predicted. A January 2008 VA pulmonary consult includes a history of emergency room treatment for breathing problems, which resulted in the Veteran being placed on a prednisone taper.

A prednisone taper was prescribed by a VA physician in March 2008. April 2008 VA medical center records indicate the Veteran's asthma was reasonably controlled with inhalation treatment and that he continued to work. An April 2008 private pulmonary function test indicates FEV-1 at 98-percent predicted and FEV-1/FVC results of 75 and 77 percent. 

May 2008 private treatment records from Clearfield Hospital include emergency treatment for breathing problems after chemical exposure at work. The Veteran reported ongoing inhalation treatment for asthma.  

November 2008 VA medical center records indicate increased problems with breathing for the last two weeks. A November 2008 letter from a private physician indicates that the Veteran uses three regular inhalational medications to control his asthma, which is easily triggered. 

The Veteran submitted a January 2009 statement, in which he reported two hospitalizations for reactions to chemical fumes in the past year, that he was still employed but experiencing problems performing his job, and that household fumes trigger his symptoms. 

Private emergency room records from Dubois Regional Medical Center in April 2009 indicate treatment for respiratory distress. Inhalational treatment was provided, and a discharge instruction form indicates that a prednisone burst was prescribed. April 2009 VA medical center treatment includes prescription of a prednisone burst. 

A May 2009 VA opinion as to the Veteran's employability indicated he was still employed but was more sensitive to chemicals in the workplace than other employees. 

August 2009 private treatment indicates a recorded FEV-1 of 61-percent predicted pre-drug, with a post-drug prediction of 92 percent. FEV-1/FVC was recorded at a pre-drug 89-percent predicted, a post-drug 96-percent predicted, a pre-drug 73.70 percent and a post-drug 79.48 percent. DLCO (SB) was not recorded. 

January 2010 VA medical center treatment records indicate continued treatment with daily 5-milligram tablets of prednisone; a VA physician noted that this treatment was "low dose." A burst of higher-dose prednisone was also prescribed in January 2010. Daily inhalational treatment also continued. A prednisone burst was prescribed in November 2010. 

The Veteran was hospitalized at a VA medical center for respiratory problems in March 2010. A prednisone taper was prescribed. 

In August 2010, the Veteran filed an application for entitlement to a TDIU, on which he indicated that he stopped working as a truck driver in June 2009.

A November 2010 private examination report from Pittsburgh University notes that treatment with low doses of prednisone was ongoing, that the Veteran was treated with a prednisone burst three times in the past six months, and that the Veteran was reliant on prednisone to control his symptoms. A note was made to increase prednisone treatment to 5 milligrams daily.  

A December 2010 VA compensation and pension examination report indicates that the Veteran began receiving disability benefits due to respiratory problems when he stopped working in June 2009. The examiner identified daily flare-ups, and inhalation and low-dose daily prednisone treatment. FEV-1 was recorded at 79.5-percent predicted and FEV-1/FVC at 71 percent. DLCO (SB) was recorded at 88.8-percent predicted. The examiner noted that the Veteran had not had respiratory failure but had episodes of pneumonitis or bronchitis at least four to five times per year. The examiner opined that the Veteran was unable to return to his job driving a truck due to shortness of breath and that the Veteran was very limited in his daily activities. Entitlement to a TDIU was granted in a December 2010 rating decision. 

Accounting for daily variances in the Veteran's condition, the Board finds that the evidence of record from April 6, 2007 is most consistent with a 60-percent disability rating under Diagnostic Code 6602. See 38 C.F.R. § 4.97. The Veteran's lowest recorded pulmonary function test results are between 56 and 70 percent, which is consistent with a 30-percent disability rating. See 38 C.F.R. § 4.97, Diagnostic Code 6602. However, in April 2007, the Veteran was first prescribed a burst of oral corticosteroids to treat his disability, and he continued to receive similar treatment at least three times per year during the rest of the appeal period. Systemic corticosteroid treatment at least three times per year is consistent with a 60-percent disability rating. See id.


The Board finds that the preponderance of the evidence is against a finding that a 100-percent disability rating applies to this period or to the period beginning December 7, 2010. See Alemany, 9 Vet. App. at 519. A 100-percent disability rating is assigned for more than one attack per week with episodes of respiratory failure or a condition that requires daily use of systemic high-dose corticosteroids. See 38 C.F.R. § 4.97, Diagnostic Code 6602. 

The Board notes that a December 2010 VA compensation and pension examination report indicates that the Veteran does not experience periods of respiratory failure. 
In addition, a VA physician indicated, in a January 2010 VA treatment record, that the Veteran's prescribed 5 milligrams of prednisone per day was a low-dose level of therapy. 

During other periods, the Veteran was placed on bursts of prednisone treatment, with doses up to 20 milligrams per day. However, these bursts were always designed to taper, so that the level of corticosteroid was decreased over a period of time and then discontinued. A 60-percent disability rating, which is assigned for intermittent (at least three per year) courses of systemic corticosteroids, accounts for these prednisone bursts. See id. 

The Veteran's pulmonary function test results do not support a higher rating under either Diagnostic Code 6602 or 6604 for COPD. See 38 C.F.R. § 4.97, Diagnostic Codes 6602, 6604. A 100-percent rating is assigned under either Diagnostic Code when pulmonary function test results are less than 40 percent or, for Diagnostic Code 6604, when DLCO (SB) results are less than 40-percent predicted. 

A 100-percent disability rating for COPD may also be assigned when maximum exercise capacity is less than 15 ml/kg in oxygen consumption with cardiac or respiratory limitation; when there is right heart failure, right ventricular hypertrophy, or pulmonary hypertension; when there are episodes of acute respiratory failure; or when the condition requires outpatient therapy oxygen. There is no lay or medical evidence of record to suggest that any of these additional disorders may be present or that further medical development might indicate otherwise. See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the regulations provide that, in exceptional cases, where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability may be approved, provided the case presents such an exceptional or unusual disability picture with related factors such as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1) (2010).

In this case, the Board finds no extraschedular rating is warranted. The Veteran is in receipt of a TDIU to account for his inability to work due to his disability. He has reported several periods of short-term, emergency hospitalization for his illness. However, these factors do not render impractical the application of the regular schedular standards, which consider the impact of disability on civilian occupations in providing an accurate disability rating. See 38 C.F.R. § 4.1. 

Accordingly, the Board assigns a 60-percent disability rating from April 6, 2007 onward. 

ORDER

A 60-percent disability rating for hyperactive airway disease is assigned, effective April 6, 2007.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


